EXHIBIT 10.6

[appliedlogo.gif] 9586 I-25 Frontage Road, Suite 200
Longmont, Colorado 80504
USA T: 303.774.3200
F: 303.678.9275
www.appliedfilms.com

--------------------------------------------------------------------------------


Date

«FirstName» «LastName»
«Address1»
«City», «State» «PostalCode»
«Country»

        Subject: Stock Option — Outside Director Stock Option Plan (“Plan”)

        The Board of Directors (“Board”) of Applied Films Corporation
(“Company”) and the Committee designated by the Board to administer the Plan
grants to you (“Grantee”) a stock option (“Option”) pursuant to the Plan. A copy
of the Plan is attached to this Agreement.

        Certain capitalized terms used in this Agreement which are not defined
herein shall have the meanings ascribed to such terms in the Plan.

1. Stock Option


        The Option entitles you to purchase up to «SharesWritten»,
(«SharesNumber») shares of the Company’s common stock no par value (“Option
Shares”), at an option price per share of $ (“Option Price”), subject to the
terms and conditions of this Agreement and the Plan.

2. Additional Terms


        The Option is also subject to the following provisions:

        a.        Exercisability. The Option may be exercised and Option Shares
may be purchased at any time and from time to time after the execution of this
Agreement, subject to the vesting schedule set forth in Section 2(b) below. The
Option shall not be exercised with respect to less than 100 Option Shares unless
the remaining Option shares covered by the Option are less than 100. The Option
Price shall be paid in full in cash, by check, bank draft, or money order at the
time of the delivery of Option Shares. Option Shares acquired under this
Agreement are hereinafter referred to as the “Exercise Shares.”


        b.        Vesting Schedule. The Option will be vested and exercisable
with respect to the Option Shares on (100% one year from grant date) if Grantee
is then serving as a director of the Company.


        c.        Procedure for Exercise. Subject to conditions of this
Agreement, the Option may be exercised at any time and from time to time prior
to its termination by delivering written notice to the Company as provided in
Section 6(e) of the Plan.


--------------------------------------------------------------------------------



3. Grantee’s Agreement


        In consideration for the granting of the Option, the Grantee agrees to
continue to serve as a director of the Company for the lesser of twelve (12)
months from the date hereof or for the remainder of his current term as a
director if he is not reelected.

4. Transferability of Option


        This Option shall not be transferable by Grantee other than by will or
the laws of descent and distribution and may be exercised during the lifetime of
Grantee only by Grantee. Except as provided above, this Option shall not be
sold, assigned, pledged, or terminated in any manner and shall not be subject to
execution, levy, attachment, or similar process. Any attempted sale, assignment,
pledge, transfer, or other disposition of this Option contrary to the terms
hereof, and any execution, levy, attachment, or similar process upon the Option,
shall be null and void and without effect.

5. Transferability of Exercise Shares


        No Exercise Shares may be transferred unless the Company is provided
evidence that such transfer complies with applicable federal and state
securities laws.

6. Conformity with Plan


        The Option is intended to conform in all respects with and is subject to
all applicable provisions of the Plan, which is incorporated herein by
reference. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. By executing and returning the
enclosed copy of this Agreement, Grantee acknowledges receipt of the Plan and
agrees to be bound by all of the terms of the Plan.

7. Service as a Director


        Grantee acknowledges that nothing in this Agreement or in the Plan
imposes upon the Company, its Board of Directors, or its stockholders any
obligation to retain or elect the Grantee as a director for any period.

8. Adjustment


        The Committee shall make appropriate and proportionate adjustments to
the number of Option Shares and the Option Price to reflect any stock dividend,
stock split, or combination of shares, merger, consolidation, or other change in
the capitalization of the Company, as provided in Section 6(h) of the Plan. In
the event of any such adjustment, all new, substituted, or additional securities
or other property to which Grantee is entitled under the Option shall be
included in the term “Option Shares.”

9. Expiration


        This Option shall expire on the tenth anniversary of the date hereof
(the “Expiration Date”).

--------------------------------------------------------------------------------



10. Termination of Service as a Director


        a.        If the Grantee dies while serving as a director of the Company
and if the right to purchase any Option Shares has vested at the time of death,
the Option shall remain exercisable with respect to such of the vested Option
Shares which were not previously purchased for one (1) year after the date of
death, subject to the prior expiration of the Option. If the Grantee dies after
he has ceased to be a director and if the right to purchase any Option Shares
has vested at the date of death, such vested Option Shares may be purchased
during a period of one (1) year from date of death, subject to prior expiration
of the Option. Such vested Option Shares may be purchased by the personal
representative of the Grantee’s estate or by any person or persons who acquired
the Option from the Grantee by bequest or inheritance.


        b.        If the Grantee ceases to be a director for any reason other
than death and if the right to purchase any Option Shares has vested at that
time, the Option shall remain exercisable with respect to such of the vested
Option Shares which were not previously purchased for a period of one (1) year
after cessation of service, subject to the prior expiration of the Option.


11. Withholding of Taxes


        The exercise of this Option is subject to the satisfaction of
withholding tax or other withholding liabilities, if any, under federal, state,
and local laws in connection with exercise, delivery or purchase of Option
Shares. The Company shall have the right to require payment by the Grantee of
any taxes required to be withheld. Subject to the limitations, including
limitation imposed by the Committee, and requirements of Section 9 of the Plan,
the Grantee may satisfy his withholding tax obligation by any of the means or
combination of means set forth in Section 9 of the Plan.

12. Postponement of Delivery of Shares and Representations


        The Company, in its discretion, may postpone the issuance or delivery of
Shares upon any exercise of this Option until completion of the registration, or
other qualification of such shares under any state and/or federal law, rule, or
regulation as the Company may consider appropriate. The Company may require any
person exercising this Option to make such representations, including a
representation that it is his intention to acquire Shares for investment and not
with a view to distribution thereof, and furnish such information as it may
consider appropriate in connection with the issuance or delivery of the Shares
in compliance with applicable laws, rules, and regulations. No Shares shall be
issued unless the Company is satisfied with the accuracy of any such
representations.

13. Rights as Stockholders


        The Grantee shall have no rights as a stockholder with respect to any
Option Shares until the Grantee becomes the holder of record of such shares.

14. Further Actions


        The parties agree to execute such further instruments and to take such
further actions as may reasonably be required to carry out the intent of this
Agreement.

--------------------------------------------------------------------------------



15. Notice


        Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
Untied States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the other party hereto at the address set forth in this
Agreement or at such other address as such party may designate by ten days’
advance written notice to the other party.

16. Successors and Assigns


        This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon and inure to the benefit of Grantee’s
heirs, personal representatives, successors, and permitted assigns.

17. Governing Law


        This Agreement and all documents contemplated hereby, and all remedies
in connection therewith and all questions or transactions relating thereto,
shall be construed in accordance with and governed by the laws of the state of
Delaware.

18. Entire Agreement


        This Agreement constitutes the entire understanding between the Grantee
and the Company with respect to the Option Shares and supersedes all other
agreements, whether written or oral, with respect to such Shares.

* * *

        Please execute the extra copy of this Agreement in the space below and
return it to the chief financial officer of the Company to confirm your
understanding and acceptance of the agreements contained in this letter.

Very truly yours,

APPLIED FILMS CORPORATION


By:
      ——————————————
Its
      ——————————————
Address:

9586 I-25 Frontage Road
Longmont, Colorado 80504


--------------------------------------------------------------------------------



        The undersigned hereby acknowledges having read this Agreement, the
Plan, and the other enclosures to this Agreement and hereby agrees to be bound
by all provisions set forth herein and in the Plan.

GRANTEE:


——————————————
(Signature)

——————————————
(Please print name)

——————————————
Address:

——————————————
——————————————
——————————————



--------------------------------------------------------------------------------



Record of Exercise
  Date Number of Shares Price Per Share Shares Subject to
Option After Exercise